 


109 HR 3471 IH: Strengthening the Chafee Foster Care Independence Program Act
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3471 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Davis of Illinois (for himself and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To help children make the transition from foster care to self-sufficiency by addressing weaknesses in the implementation of the John H. Chafee Foster Care Independence Program. 
 
 
1.Short titleThis Act may be cited as the Strengthening the Chafee Foster Care Independence Program Act. 
2.FindingsThe Congress finds the following: 
(1)In 2002, 19,500 youth “aged out” of the foster care system. 
(2)In 1999, Congress passed historic legislation to promote the self-sufficiency of emancipated foster youth in the transition to adulthood via the John H. Chafee Foster Care Independence Program (Public Law 106–169). 
(3)Assistance provided through the John H. Chafee Foster Care Independence Program to children aging out of foster care is particularly necessary in light of recent studies documenting that familial assistance is key to the successful transition to adulthood. Research indicates that parents are a primary resource for young adults, providing social and employment connections, paying for college, and giving direct material support for food, housing, and education. For example, parents contribute $2,200 annually to youth between the ages of 18 and 34 inclusive. 
(4)Emancipated foster care youth are a particularly vulnerable population. Studies indicate that these youth experience a range of negative outcomes, including low employment earnings, poor educational achievement, homelessness, and high public assistance. Moreover, 30 percent to 40 percent of youth in foster care are affected by chronic medical problems. 
(5)After enactment of the John H. Chafee Foster Care Independence Program, the Government Accountability Office (GAO) found that 40 States reported great increases in independent living services, more than doubling service provision in many States. 
(6)Unfortunately, child welfare experts and the GAO have identified weaknesses in the implementation of the Chafee program, including the following: 
(A)Findings by the GAO that gaps exist in the availability of critical services in the areas of mental health, mentoring, and housing. For example, differing eligibility requirements for juvenile and adult mental health systems resulted in many former foster youth losing access to important therapy and treatment. 
(B)Findings by the GAO that eligible services within and across States vary greatly. Within States, discrepancies in service availability appear due in part to geographic location (such as in urban areas versus rural areas) and to differing levels of awareness among state and local agencies regarding potential resources. Approximately 1/3 of responding States reported that they were servicing less than half of eligible foster youth. Similarly, although 31 States provide Medicaid coverage to at least some emancipated youth, the percentage of former foster care youth who are eligible varied among States, from 10 percent to 100 percent. 
(C)Findings by the GAO indicating that little information exists to assess the effectiveness of independent living services. For instance— 
(i)the Child and Family Services Review used to evaluate States child welfare systems fails to measure services related to former foster care youth sufficiently; 
(ii)the Child and Family Services Plan (CFSP) significantly lacks usable program information related to independent living services; and 
(iii)the Department of Health and Human Services has failed to implement the National Youth in Transition Database to monitor States performance related to youth aging out of the foster care system, as required by the Foster Care Independence Act of 1999.  
(D)Empirical research indicating that children in kinship care receive fewer important independent living services compared to children in foster care who are not living with relatives, particularly in the areas of employment, housing, financial management, and health/behavioral health. This finding is particularly of concern given that children of color are over-represented in kinship care situations. 
3.Improving awareness of available services 
(a)Duties of the SecretarySection 477 of the Social Security Act (42 U.S.C. 677) is amended by adding at the end the following: 
 
(j)Distribution of information about other related programsTo improve access to the array of services available to youth transitioning out of foster care and assist States in leveraging available resources, the Secretary shall provide for the efficient distribution (through such outlets as the National Resource Center for Youth Development) to States and local areas of information about Federal programs, other than the program established by this section, that may assist youth in their transition to self-sufficiency and provide guidance on how to access services under the programs.. 
(b)Duties of the StateSection 477(b)(3) of such Act (42 U.S.C. 677(b)(3)) is amended— 
(1)by redesignating subparagraphs (H) through (J) as subparagraphs (I) through (K), respectively; and 
(2)by inserting after subparagraph (F) the following: 
 
(G)A certification by the chief executive officer that, when or before a child leaves foster care under the responsibility of the State, the State will inform the child of the full range of available financial, housing, counseling, employment, and education services, and other appropriate support and services for which the child is eligible.. 
4.Developing common standards for foster careSection 477 of the Social Security Act (42 U.S.C. 677), as amended by section 3(a) of this Act, is amended by adding at the end the following: 
 
(k)Developing common standards for foster careTo improve the ability of the Department of Health and Human Services to monitor the implementation by States of the John H. Chafee Foster Care Independence Program, the Secretary of Health and Human Services shall develop a standard reporting format for State Child and Family Service plans and progress reports and implement a uniform process regional offices can use to assess States progress in meeting the needs of youth in foster care and those recently emancipated from foster care. The format shall be developed to promote appropriate delivery of independent living services, by requiring the reporting of information on the following: 
(1)Availability of services within various geographic areas in States and foster care placement settings (such as kinship care, group home, and non-kin foster care) to ensure equitable service provision. 
(2)Clear delineation of various support services for youth formerly in foster care, including but not limited to: health care, mental health care, housing, employment, assistance in obtaining a high school diploma, career exploration, vocational training, job placement and retention, access and transition to higher education programs, training in daily living skills, training in budgeting and financial management skills, substance abuse prevention, and preventive health activities. 
(3)Transition services offered to youth in foster care and to young adults who have left foster care but have not attained 21 years of age, broken down by type of service and the age at which the services are offered. 
(4)Methods used by the State to ensure that youth are informed of all support and services for which they are eligible.. 
5.Modification of case plan requirementsSection 475(1)(D) of the Social Security Act (42 U.S.C. 675(1)(D)) is amended to read as follows: 
 
(D)Where appropriate, for a child who has attained 14 years of age (and, at State option, any other child), a written description of the programs and services that will facilitate the transition of the child from foster care to independent living, including a discussion of the appropriateness of the services that have been provided to the child under the plan. The plan for these youth shall also include documentation of the steps the agency is taking to find a permanent placement with a family or other adult connection for the youth.. 
6.Expansion of program evaluationsSection 477(g)(1) of the Social Security Act (42 U.S.C. 677(g)(1)) is amended— 
(1)in the 1st sentence, by inserting , and of model programs that focus on improving outcomes for youth aging out of care in the areas of youth education, employment, personal development, and housing after significance; 
(2)in the 2nd sentence, by inserting mental and physical health, after employment,; and 
(3)in the 3rd sentence, by inserting , where practicable, before random assignment.   
7.Expansion of eligibilitySection 477 of the Social Security Act (42 U.S.C. 677) is amended— 
(1)in subsection (a)(1), by striking 18 and inserting 14; and 
(2)in subsection (i)(2), by striking youths adopted from foster care after attaining age 16 and inserting youths in or exiting from foster care after attaining 14 years of age. 
8.Completion of the National Youth in Transition DatabaseThe Secretary of Health and Human Services shall— 
(1)within 6 months after the date of the enactment of this Act, issue a notice of proposed rulemaking governing implementation of the plan referred to in section 477(f)(1)(C) of the Social Security Act; 
(2)within 9 months after such date of enactment, issue a final rule governing the implementation; 
(3)within 1 year after such date of enactment, implement the plan. 
 
